         Case 3:20-mj-00775-RMS Document 1-1 Filed 09/08/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

STATE OF CONNECTICUT                         :
                                                            ss. New Haven, September 8, 2020
County of New Haven                          :


               AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
                            AND ARREST WARRANT

       I, Lisa MacNamara, being duly sworn, hereby depose and state as follows:

                                       INTRODUCTION

       1.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”). As an

FBI Special Agent, I have directed, conducted, and participated in many criminal investigations

of various federal laws. During the course of these investigations, I have executed search and

seizure warrants, interviewed witnesses, and conducted surveillances.         Additionally, I am

authorized to investigate violations of the laws of the United States and I am a law enforcement

officer with the authority to execute federal arrest warrants. I have been employed by the FBI as

a Special Agent for approximately 24 years. Prior to becoming a Special Agent with the FBI, I

was a sworn police officer in Madison, Connecticut and New Haven, Connecticut for seven

years. Since November 2006, I have been assigned to the New Haven Division of the FBI where

my primary duty is the investigation of bank robbery offenses, as well as other reactive cases.

       2.      I am an investigative or law enforcement officer of the United States within the

meaning of l8 U.S.C. § 2510(7) in that I am empowered by law to conduct investigations of and

to make arrests for offenses enumerated in l8 U.S.C. § 2516.

       3.      Currently, I am the case agent in an investigation involving a series of commercial

larcenies of luxury retail stores that have occurred between approximately October 4, 2019 and

September 3, 2020 in multiple states across the New England regional area. The criminal


                                                 1
         Case 3:20-mj-00775-RMS Document 1-1 Filed 09/08/20 Page 2 of 8




network believed responsible for these larcenies is still currently active, and the crimes are

effectively ongoing. As of the date of this affidavit, law enforcement has identified that tens of

thousands of dollars’ worth of clothing, apparel, and other retail goods and accessories have been

stolen. The statements contained in this affidavit are based, in part, on the information provided

by Special Agents and Task Force Officers of the FBI, as well as officers from other law

enforcement state and local agencies, and on experience and training of the affiant. Much of the

information I know about the details of the individual thefts is derived from what has been

reported or listed in local law enforcement reports.

       4.      I submit this affidavit in support of the following: (1) criminal complaint

authorizing the arrest of JAHLIIL PARROTT for Interstate Transportation of Stolen Property, in

violation of 18 U.S.C. § 2314, Conspiracy, in violation of 18 U.S.C. § 371, and Aiding and

Abetting, in violation of 18 U.S.C. § 2.

       5.      The information contained in this affidavit is based on my personal participation

in the investigation, as well as information other law enforcement officers provided to me. This

affidavit sets forth facts and evidence that are relevant to the requested criminal complaint and

arrest warrant, but it does not set forth all of the facts and evidence that have been gathered

during the course of the investigation of this matter. Rather, I have set forth only those facts that

I believe are necessary to establish probable cause.

       6.      For the reasons outlined in this Affidavit, there is probable cause to believe, and I

do believe, that PARROTT has engaged in a violations of 18 U.S.C. § 2314 (interstate

transportation of stolen property), 18 U.S.C. § 371 (conspiracy) and 18 U.S.C.§ 2 (aiding and

abetting) (hereinafter the “TARGET OFFENSES”).




                                                 2
         Case 3:20-mj-00775-RMS Document 1-1 Filed 09/08/20 Page 3 of 8




       7.      This affidavit is intended to show merely that there is sufficient probable cause to

search and seize evidence and does not set forth all of my knowledge about this matter, nor does

it set forth all of my knowledge about each of the underlying thefts and their connection to any

suspects who have already been identified by local law enforcement in this case.

                                   RELEVANT STATUTES

       8.      Title 18, United States Code, Section 2314, states in pertinent part:

               Whoever transports, transmits, or transfers in interstate or foreign commerce any
               goods, wares, merchandise, securities or money, of the value of $5,000 or more,
               knowing the same to have been stolen, converted or taken by fraud . . . . Shall be
               fined under this title or imprisoned not more than ten years, or both.

       9.      Title 18, United States Code, Section 371, states in pertinent part:

               If two or more persons conspire either to commit any offense against the United
               States, or to defraud the United States, or any agency thereof in any manner or for
               any purpose, and one or more of such persons do any act to effect the object of the
               conspiracy, each shall be fined under this title or imprisoned not more than five
               years, or both.

       10.     Title 18, United States Code, Section 2, provides in pertinent part:

               Whoever commits an offense against the United States or aids, abets, counsels,
               commands, induces or procures its commission, is punishable as a principal.

                                      PROBABLE CAUSE

                                    General Criminal Scheme

       11.     My investigation into PARROTT and others involves a series of approximately

30 larcenies of various clothing retail stores that occurred regularly between October 2019 and

September 2020. The most recent larceny attributed to the criminal network described herein

occurred on September 3, 2020. The thefts occurred at retail stores located in the States of

Massachusetts, Connecticut, New York, New Hampshire, Vermont and Maine. The suspects

involved in the thefts are all suspected to be residents of Connecticut. The retail stores that have



                                                 3
         Case 3:20-mj-00775-RMS Document 1-1 Filed 09/08/20 Page 4 of 8




been targeted by the suspects include, but are not limited to: Ralph Lauren, T.J. Maxx,

Marshall’s, Dick’s Sporting Goods, Tommy Hilfiger, Burberry, Balenciaga, American Eagle,

and Macy’s Department Store.

       12.        The method used by the suspects to commit the larcenies is best described as a

“grab-and-go.” Specifically, the suspects arrive by vehicle to a victim retail store and enter the

store as if they arrived to shop. Once in the store, the suspects grab as many items of clothing as

they can carry and then move quickly out of the store without paying for the merchandise. The

suspects have largely evaded pursuit by on-scene loss prevention officers.

       13.        The “grab-and-go” thefts usually involve 2-3 suspects entering the stores, while at

least one suspect waits outside the store in a “getaway” vehicle. The vehicle is frequently parked

as close as possible to the store entrance, to allow for the suspects to make a quick exit with the

stolen merchandise.       On several occasions, nearby law enforcement identified the getaway

vehicle and attempted to apprehend the suspects. In multiple instances, the operator of the

getaway vehicle has driven erratically away from the scene of the crime. In at least one instance,

the suspects evaded law enforcement in a vehicle pursuit when they refused to pull over for the

police vehicle.

       14.        Video surveillance has captured the suspects leaving the scenes of the retail stores

in at least three distinct vehicles: a black Honda Accord, silver Acura, and a silver Nissan Rogue.

Video surveillance also revealed that the suspects have used several different rental cars and at

least three stolen license plates, so as to conceal the true registration of the vehicles used to

commit the crimes.

       15.        The types of consumer goods stolen by the suspects include, but are not limited

to: clothing, outerwear, footwear, sweatshirts, sweatpants, jackets, backpacks, jewelry, handbags,



                                                   4
         Case 3:20-mj-00775-RMS Document 1-1 Filed 09/08/20 Page 5 of 8




sleepwear and/or lingerie and perfume. I know from my review of the investigation, including

my review of police reports and of reports generated by loss prevention offices of victim retail

stores, that the value of the amount of goods stolen and transported by the suspects exceeds

$95,000 in total, and often exceeds $5,000 on a single occasion.

                                 Identification of the Suspects

       16.     Law enforcement has used video surveillance, eyewitness accounts, information

posted on social media, vehicle registration information, and information from a confidential

informant (described in further detail herein) to identify the primary suspects. Based on the

investigation to date, investigators believe that the conspiracy to commit the TARGET

OFFENSES includes approximately nine co-conspirators. These nine individuals consistently

appear on retail store surveillance footage, and/or have some connection to the getaway vehicle

used in the commission of the crimes.

       17.     Of those nine co-conspirators, several have already been arrested by local law

enforcement for larceny charges related to this investigation.           JAHLIIL PARROTT

(“PARROTT”), year of birth 1997, of Windsor, Connecticut currently has state charges pending

for four counts of Larceny 3, one count of Interfering, and one count of Retail Theft, stemming

from an arrest on December 16, 2019.

       18.     Based on this investigation and my review of surveillance and booking

photographs of PARROTT, as well as in-person interviews that I have conducted with

PARROTT, PARROTT is well known to me and I am able to recognize him in photos and

surveillance videos.




                                                5
         Case 3:20-mj-00775-RMS Document 1-1 Filed 09/08/20 Page 6 of 8




        Theft of Ralph Lauren Polo Store on November 1, 2019 in Lee, Massachusetts

       19.     On November 1, 2019, PARROTT, along with two other co-conspirators whose

identities are known by name to me, can be seen entering a Polo Ralph Lauren Factory Store in

Lee, Massachusetts. The group grabbed merchandise valued at approximately $7,899.64 and ran

out of the store without paying. Based on my investigation and familiarity with the members of

this conspiracy, upon review of the store’s video surveillance, I have identified the three

individuals involved in this theft and I have observed that PARROTT can be clearly seen on

video grabbing a stack of clothing and running out of the store without paying.

       20.     A subsequent search of PARROTT’s cell phone records revealed that he was in

Lee, Massachusetts in the vicinity of the Polo Ralph Lauren Factory store at the time of this

incident, and that he traveled back to Connecticut immediately following the incident. I know

from my investigation that PARROTT and his co-conspirators are residents of Hartford,

Connecticut. Further, as described below, I know that PARROTT himself has admitted to

bringing stolen clothing and other merchandise back to Hartford in order to sell it “on the street.”

          Attempted theft of Macy’s on November 26, 2019, in Manhasset, New York

       21.     On November 26, 2019, PARROTT and a female co-conspirator whose identity is

known in full to me, were captured on video entering a Macy’s department store located at 1100

Northern Boulevard, Manhasset, New York. PARROTT and the female co-conspirator entered

the store and began gathering a large number of Polo Ralph Lauren brand merchandise. After

selecting the merchandise, PARROTT and James began running for the door and passed all

points of purchase. At this point, Macy’s loss prevention officers attempted to apprehend

PARROTT. PARROTT began struggling with one of the loss prevention officers, and, in an

apparent attempt to retain possession of the merchandise he had been holding, bit the loss



                                                 6
         Case 3:20-mj-00775-RMS Document 1-1 Filed 09/08/20 Page 7 of 8




prevention officer on the hand causing injury. His co-conspirator fled the scene that day and was

not apprehended.

       22.     PARROTT was ultimately arrested for the incident at Macy’s, along with his

connection to other thefts in the region. In December 2019, I interviewed PARROTT in person

while he was in custody following his arrest. In the interview, PARROTT identified himself in

surveillance photographs of several thefts within the southern New England region that had been

perpetrated by the same group of co-conspirators. PARROTT detailed that one or two of the

other co-conspirators would ask him whether he was “ready to eat,” or words to that effect,

which was code for asking whether he was interested in robbing another store. PARROTT

described that his co-conspirators would then “Google search” for a store location and then drive

there. Then, one or more of the group would enter the store, grab as much merchandise as they

could carry, and run out.     He stated that he and his co-conspirators would then sell the

merchandise on the street in Hartford. PARROTT did not identify any out-of-state physical

locations that he and his co-conspirators would either store or sell the stolen goods, and related,

in sum and substance, that the stolen goods were re-sold in the Hartford area. Further, because

PARROTT and all of his co-conspirators lived in the Hartford area, I have concluded that

merchandise stolen by PARROTT and his co-conspirators from out-of-state would have

necessarily had to be transported back to Connecticut following the theft.

       23.     The value of the merchandise that PARROTT and his co-conspirator conspired to

steal from Macy’s on November 26, 2019 totaled approximately $8,976.00.

     Theft of Ulta Beauty Store on September 3, 2020 in North Attleboro, Massachusetts

       24.     The most recent theft involving the criminal network, and specifically involving

PARROTT, occurred on September 3, 2020 at an Ulta Beauty store in North Attleboro,



                                                7
          Case 3:20-mj-00775-RMS Document 1-1 Filed 09/08/20 Page 8 of 8




Massachusetts. According to reports, at approximately 2:14 p.m. on that date, PARROTT along

with a male and female co-conspirator, entered the store and walked directly to a section of the

store that sells perfumes. When they arrived at that section, the three individuals all fill up

handbaskets that they had been carried and then run past all points of purchase and out of the

store and into the parking lot where an apparent “getaway” car was waiting for them. An

inventory of the store revealed that PARROTT and the two co-conspirators left the store with

approximately 94 bottles of perfume, worth approximately $99.97, on average, each, for an

initial estimated value of approximately $9,397.00 worth of total loss.

        25.     I have reviewed photographs from surveillance footage from the Ulta Beauty

store theft on September 3, 2020, and confirmed that PARROTT and his co-conspirators can be

clearly seen in the footage.

                                                   CONCLUSION

        26.     Based on the foregoing, there is probable cause to believe, and I do believe, that

from on or about October 4, 2019 to September 3, 2020, in the District of Connecticut,

PARROTT has engaged in violations of the Target Offenses and that a warrant should issue for

his arrest.
                                                              LISA        Digitally signed by LISA MACNAMARA
                                                                          DN: c=US, o=U.S. Government, ou=Dept of
                                                                          Justice, ou=FBI, cn=LISA MACNAMARA,

                                                              MACNAMARA   0.9.2342.19200300.100.1.1=15001003597911
                                                                          Date: 2020.09.08 16:09:31 -04'00'

                                                              __________________________
                                                              Lisa MacNamara
                                                              Special Agent, FBI


The truth of the foregoing affidavit has been attested to me by Special Agent Lisa MacNamara
over the telephone on this 8th day of September, 2020, at New Haven, Connecticut.
                          Digitally signed by Robert M.
Robert M. Spector Spector
                  Date: 2020.09.08 17:48:59 -04'00'
____________________________________
HONORABLE ROBERT M. SPECTOR
UNITED STATES MAGISTRATE JUDGE


                                                          8
